PATTERSON, Judge.
The state appeals from an order granting a motion to suppress and a motion to dismiss in a prosecution against appellee for the unauthorized use and possession of an identification card. See § 322.212(1), Fla. Stat. (1987). We reverse.
A police officer arrested appellee on misdemeanor charges and then searched her car and found a false identification card in her purse. The police may search sealed containers in the passenger compartment of an automobile when there is a valid arrest of a recent occupant of that automobile. New York v. Belton, 453 U.S. 454, 101 S.Ct. 2860, 69 L.Ed.2d 768 (1981); Shaw v. State, 449 So.2d 976 (Fla. 1st DCA 1984). The Belton rule is “applicable to all cases involving the arrest of a recent occupant of an automobile, without regard to the facts in the particular case.” Chapas v. State, 404 So.2d 1102, 1104 (Fla. 2d DCA 1981).
The officer made a valid arrest of appellee, and the search incident to that arrest was likewise valid. The suppression of the identification card and the dismissal of this action is reversed and the cause remanded for further proceedings.
CAMPBELL, C.J., and SCHOONOVER, J., concur.